                      Case 2:21-cv-01559-APG-NJK Document 27
                                                          26 Filed 09/16/21
                                                                   09/14/21 Page 1 of 3
                                                                                      4



                1 JOSHUA A. SLIKER, ESQ.
                  Nevada Bar No. 12493
                2 HOLLY E. WALKER, ESQ.
                  Nevada Bar No. 14295
                3 JACKSON LEWIS P.C.
                  300 S. Fourth Street, Ste. 900
                4 Las Vegas, Nevada 89101
                  Telephone: (702) 921-2460
                5 E-Mail: joshua.sliker@jacksonlewis.com
                  E-Mail: holly.walker@jacksonlewis.com
                6 DALE M. CENDALI, ESQ.
                  Admitted Pro Hac Vice
                7 KIRKLAND & ELLIS LLP
                  601 Lexington Avenue
                8 New York, New York 10022
                  Telephone: (212) 446-4800
                9 E-Mail: dale.cendali@kirkland.com

               10 ALLISON W. BUCHNER, ESQ.
                  Admitted Pro Hac Vice
                  KIRKLAND & ELLIS LLP
               11 2049 Century Park East, Ste. 3700
                  Los Angeles, California 90067
               12 Telephone: (310) 552-4200
                  E-Mail: allison.buchner@kirkland.com
               13
                  DREW MORRILL, ESQ.
               14 Admitted Pro Hac Vice
                  KIRKLAND & ELLIS LLP
               15 555 S. Flower Street, Ste. 3700
                  Los Angeles, California 90071
                  Telephone: (213) 680-8278
               16 E-Mail: drew.morrill@kirkland.com

               17 Attorneys for Plaintiff Byrna Technologies, Inc.

               18                                UNITED STATES DISTRICT COURT
                                                    DISTRICT OF NEVADA
               19

               20 BYRNA TECHNOLOGIES, INC., a Delaware         Case No.: 2:21-cv-01559-APG-NJK
                  corporation,
               21                         Plaintiff,            STIPULATION AND ORDER EXTENDING
                  vs.                                               THE TIME FOR DEFENDANT ZYN
               22                                                   APPAREL, LLC TO RESPOND TO
                  DUKE DEFENSE USA, INC., a Delaware
               23 corporation; BOUGIEFIT, LLC, a Nevada                 PLAINTIFF’S COMPLAINT
                  limited liability company; ZYN APPAREL, LLC
               24 a Delaware limited liability company; REILLY               (FIRST REQUEST)
                  SCHUELER, an individual; BENJAMIN M.
               25 FLAM; an individual; JONATHAN COBB
                  SANDERS, an individual; RANDALL
               26 CLIFTON, an individual; DENI STRAHL, an
                  individual; BRAD THOMAS, an individual;
               27 APRIL WOODWARD, an individual; and
                  TYLER AKIN, an individual,
               28                         Defendants.

JACKSON LEWIS P.C.                                          1
   LAS VEGAS
                          Case 2:21-cv-01559-APG-NJK Document 27
                                                              26 Filed 09/16/21
                                                                       09/14/21 Page 2 of 3
                                                                                          4



                1           Plaintiff Byrna Technologies, Inc. (“Byrna” or “Plaintiff”), by and through its undersigned
                2 counsel, and Defendant Zyn Apparel, LLC d/b/a Treezyn (“Treezyn”) hereby stipulate and agree as

                3 follows:

                4            1.      Plaintiff filed a Complaint and Request for Injunctive Relief (ECF No. 1) on August 23,
                5 2021. Defendant Treezyn was served with the Summons and Complaint, via its Registered Agent, on

                6 August 24, 2021. Defendant Treezyn’s response to the Complaint is currently due on or before

                7 September 14, 2021.

                8
                             2.      Robert D. Thomas, out-of-state counsel for Defendant Treezyn, has notified Plaintiff’s
                9
                     counsel that Defendant Treezyn is working to secure Nevada counsel and needs additional time to
               10
                     prepare its response to Plaintiff’s Complaint.
               11

               12            3.      To accommodate Defendant Treezyn’s request, Plaintiff and Defendant Treezyn agree
               13 that Defendant Treezyn shall have until October 8, 2021 to file its response, if any, to Plaintiff’s

               14 Complaint (ECF No. 1).

               15 / / /

               16 / / /

               17 / / /

               18 / / /

               19 / / /

               20 / / /

               21 / / /

               22 / / /

               23 / / /

               24 / / /

               25 / / /

               26 / / /

               27 / / /

               28 / / /

JACKSON LEWIS P.C.                                                     2
   LAS VEGAS
                       Case 2:21-cv-01559-APG-NJK Document 27
                                                           26 Filed 09/16/21
                                                                    09/14/21 Page 3 of 3
                                                                                       4



                1           4.     Nothing in this Stipulation shall be construed as or shall have the effect of waiving any
                2 party’s rights, claims or defenses in this case, including but not limited to those relating to venue and

                3 jurisdiction.

                4           DATED this 14th day of September, 2021.
                5
                           JACKSON LEWIS, P.C.                            ANDERSEN, TATE & CARR, P.C.
                6
                           /s/ Joshua A. Sliker                           /s/ Robert D. Thomas_________________
                7
                           JOSHUA A. SLIKER, ESQ.                         ROBERT D. THOMAS, ESQ.
                8          Nevada Bar No. 12493                           1960 Satellite Boulevard, Ste. 4000
                           300 S. Fourth Street, Ste. 900                 Duluth, Georgia 30097
                9          Las Vegas, Nevada 89101
                                                                          Non-Appearing Attorney for Defendant
               10          Attorneys for Plaintiff                        Zyn Apparel, LLC d/b/a Treezyn
                           Byrna Technologies, Inc.
               11
                                                                                 IT IS SO ORDERED.
               12

               13
                                                                                 ______________________________
               14                                                                United States District Court Judge /
                                                                                 United States Magistrate Judge
               15
                                                                                         September 16, 2021
                                                                                 Dated: _______________________
               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

JACKSON LEWIS P.C.                                                    3
   LAS VEGAS
